DECISION OF DISMISSAL
Plaintiffs filed their appeal in this matter on April 6, 2010. A case management conference was held in this matter May 26, 2010. The parties discussed the issues and agreed they would inspect the subject property within 10 days of the case management conference. They also agreed to a schedule of events. On July 2, 2010, Defendant filed a status report that stated "[a]fter careful evaluation and consideration, [Defendant] has determined that no reduction in value is warranted and that the current value appears correct." (Def's Ltr, July 1, 2010.) Plaintiffs had until July 20, 2010, to settle the appeal, withdraw, or request a trial.
On July 23, 2010, the court issued a Journal Entry, stating that Plaintiffs had not contacted the court and that it appeared they no longer wished to continue their appeal. Plaintiffs had until August 6, 2010, to notify the court if they wish to continue their appeal. The court further stated that if the court did not hear from Plaintiffs, Entry, the appeal would be dismissed for lack of prosecution. *Page 2 
As of this date, the court has had no further communication from Plaintiffs. Having considered the matter, the court determines that this matter shall be dismissed due to lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of August 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattsonon August 13, 2010. The Court filed and entered this documenton August 13, 2010.